CHIEF JUSTICE PRYOR
demyered the opinion op the court.
In this case there was a motion to set aside the indictment, the main ground being that others not grand jurors were present before the grand jury when they acted upon the indictment. The motion was sustained by the court below, and the Commonwealth has appealed, the motion here is to dismiss the appeal, as this court is without jurisdiction.
There are three grounds for setting aside an indictment mentioned in section 158 of the Code, and one of them is that contained in the motion made in this case. Section 281 of the Criminal Code provides: “The decision of the court upon challenges to the panel, and for cause, upon motions to set aside an indictment, and upon motions for a new trial, shall not be subject to exception.”
This provision applies as well to the Commonwealth as to the party charged-with an offense. In such a state of case the sufficiency of the indictment is not involved, and the sole question is to be determined by the trial judge upon such proof as may be heard, and his disposition of the motion is not the subject of revision by this court. It is not the subject of an exception by either side, the law placing the entire matter within the discretion of the trial judge, and therefore this *166court has not looked into the merits of the motion, and no doubt the trial judge is better able, with the testimony before him, than this court would be, to determine whether or not an indictment had been improperly procured. We must administer .the law as we find it, and that an appeal will not lie is manifest.
Appeal dismissed.